                  Case 20-10691     Doc 89-1      Filed 07/20/20   Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND

                                              )
In re:                                        )
                                              )
Zachair, Ltd.,                                )     Case No.: 20-10691-TJC
                                              )
                       Debtor.                )     Chapter 11
                                              )

            ORDER GRANTING MOTION FOR ADMISSION PRO HAC VICE
                         (for David W. Gaffey, Esq.)

         This Court having considered the Motion for Admission Pro Hac Vice (the “Motion”)

filed by David W. Gaffey as counsel for Zachair, Ltd., and his statements in support thereof, and

upon the recommendation of Bradford F. Englander, counsel herein for Zachair, Ltd., it is by the

United States Bankruptcy Court for the District of Maryland,

                 ORDERED that pursuant to Local Bankruptcy Rule 9010-3(b) and District Court

Local Rule 101.1(b), the Motion is granted.
               Case 20-10691      Doc 89-1       Filed 07/20/20   Page 2 of 2



Copies to:

Bradford F. Englander, Esq.
Whiteford Taylor & Preston, L.L.P.
3190 Fairview Park Drive, Suite 800
Falls Church, Virginia 22042

David W. Gaffey, Esq.
Whiteford Taylor & Preston, L.L.P.
3190 Fairview Park Drive, Suite 800
Falls Church, Virginia 22042

                                      END OF ORDER




                                             2
